Citation Nr: 1029483	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  04-01 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for eczema.

2.  Entitlement to increases in the ratings assigned for post-
traumatic stress disorder (PTSD), currently assigned "staged" 
ratings of 30 percent prior to March 18, 2004, and 70 percent 
from that date.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1967 to March 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 rating 
decision by the Los Angeles, California VARO which increased the 
rating for PTSD to 30 percent, effective May 9, 2003 (the date of 
claim), and increased the rating for eczema to 60 percent.  An 
interim (July 2004) rating decision further increased the rating 
for PTSD to 70 percent, effective March 18, 2004.  In August 
2008, the Board (in pertinent part) remanded these issues to 
provide the Veteran appropriate notice.  


FINDINGS OF FACT

1.  The 60 percent rating assigned for the Veteran's eczema is 
the maximum schedular rating for eczema; the eczema does not 
cause disfigurement of the head, face, or neck, and does not 
produce a disability picture that renders the regular schedular 
criteria inadequate.

2.  Prior to March 18, 2004 occupational and social impairment 
with reduced reliability and productivity due to PTSD symptoms 
was not shown; at no time from that date are symptoms of the 
Veteran's PTSD shown to have caused total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  A rating in excess of 60 percent for eczema is not warranted.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Codes (Codes) 7806, 7800-7805 (effective August 30, 
2002); 7804, 7805 (effective October 1, 2008). 

2.  Increases in the (30 percent prior to March 18, 2004 and 70 
percent from that date) ratings assigned for PTSD are not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, Code 9411 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                    Veteran's Claims Assistance Act of 2000 
(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  See Vazquez-Flores v. 
Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  The appellant was 
advised of VA's duties to notify and assist in the development of 
the claim prior to the initial adjudication of his/her claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Letters 
issued to the Veteran in July 2003, March 2006, November 2007, 
August 2008, September 2008, and February 2009 explained the 
evidence necessary to substantiate his claims, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The appellant has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.

The Veteran's identified pertinent treatment records have been 
secured.  He was afforded VA examinations (including in July 2003 
and in December 2006); those examinations are reported in greater 
detail below, and are adequate for rating purposes, as the 
reports of the examinations contain the information necessary for 
consideration of the applicable criteria.  VA's duty to assist is 
met.

                         Legal Criteria, Factual Background, and 
Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established 
and increase in disability is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, staged ratings may be appropriate in an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has assigned 
the increased (maximum schedular) rating for eczema for the 
entire appeal period, and assigned a "staged" increased rating 
for PTSD (and the stages will be addressed in turn).

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the 
entire record, but does not have to discuss each piece of 
evidence.)  Hence, the Board will summarize the relevant 
evidence, as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or does not show, as to 
the claims.   

The Veteran's claim for increase was received in May 2003.

Eczema

During the pendency of this appeal VA promulgated a new 
regulation regarding the criteria for rating, effective October 
1, 2008.  The [Code 7806] criteria for rating eczema remained 
unchanged throughout the appeal period.  If a law or regulation 
changes during the course of a claim or an appeal, the version 
more favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  38 
U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The 
amendments for rating scars included effective dates without 
provision for retroactive application.  Thus, the amendments may 
be applied as of, but not prior to, October 1, 2008.

Throughout, the Veteran's eczema has been rated at the maximum 
schedular rating provided for eczema under Code 7806.  Under this 
Code, a (maximum) 60 percent rating is warranted if more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near-constant systemic 
therapy such as with corticosteroids or other immunosuppressive 
drugs was required during the past 12-month period.  38 C.F.R. 
§ 4.118.  Hence, to establish entitlement to a further increase 
the Veteran must show such is warranted under alternate criteria, 
or on an extraschedular basis.

On July 2003 VA skin examination the examiner noted skin lesions 
at the forearms and left index finger.  The Veteran reported 
flare-ups on and off, twice a year or more, lasting 2 months or 
up to a year each time.  The flare-ups involved the face, hands, 
and neck.  The examiner noted treatment by topical medicine 
including with corticosteroid use for 12 months.

On VA skin examination in December 2006, the examiner noted 
multiple seborrheic and actinic keratosis (SKs and AKs) of the 
torso, upper and lower extremities, and head.  The Veteran 
reported that some lesions may bleed.  The examiner noted some 
healing wounds on the upper extremities on physical examination.  
Physical examination found a limited number and size of scaly 
patches on the fingers, and upper and lower extremities and a 
hyperpigmented scaly rash on the back.  The assessment/prognosis 
was: SKs/AKs treated with LN2; psoriasis treated with Clobetasol 
and Dovonex; and tinea versicolor treated with Ketoconazole (for 
4 weeks).  

The schedular criteria for rating skin disorders provide for 
ratings in excess of 60 percent in two situations: (a) Where 
there is exfoliative dermatitis (with generalized skin 
involvement plus systemic manifestations (requiring certain 
specified treatment) (Code 7817) or (b) Where there is 
disfigurement of the head, face, or neck (Code 7800)(effective 
from October 1, 2008).  As the Veteran's eczema does not involve 
systemic manifestations, and is not shown to have produced 
disfigurement of his head, face, or neck, these potentially 
applicable criteria do not apply, and an increased schedular 
rating under alternate rating criteria is not warranted.  

Furthermore, there is no evidence (in the clinical data of 
record) or allegation of symptoms or impairment of function not 
encompassed by the above-outlined schedular criteria under 
consideration.  Consequently those criteria are not inadequate, 
and referral of this matter to the Compensation and Pension 
Service for consideration of an extra-schedular rating under 38 
C.F.R. § 3.321(b) is not indicated.  See Thun v. Peake, 22 Vet, 
App. 111 (2008).  

Finally, a July 2007 (now final) rating decision assigned the 
Veteran a total disability rating based on individual 
unemployability (TDIU), and that matter is moot.  

The preponderance of the evidence is against this claim; 
accordingly, it must be denied.  

Ratings for PTSD

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for PTSD when the evidence 
demonstrates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events.  A 50 percent 
evaluation is warranted when the evidence demonstrates 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  A 70 
percent evaluation is warranted when the evidence demonstrates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  A 100 percent evaluation 
is warranted when the evidence demonstrates total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.  

With respect to the rating of his PTSD, the Veteran has been 
assigned various Global Assessment of Functioning (GAF) scores.  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  Lesser scores reflect increasing severe 
levels of mental impairment.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

Prior to March 18, 2004

On July 2003 VA psychiatric examination the Veteran reported 
traumatic memories of Vietnam that had increased over the 
previous 2 years to a severity of 8 to 9 (on a scale of 10).  He 
reported intrusive war memories 2 to 3 times per day, nightmares 
twice a week, and flashbacks twice a week.  He reported anxiety, 
nausea, anger, being easily startled and hypervigilant, avoiding 
crowds, and near daily depression.  He noted he had feelings of 
worthlessness and hopelessness, crying spells once a month, and 
feelings of social isolation and irritability.  He reported short 
term memory impairment 3 to 4 times per day and concentration 
impairment.  He did not have suicidal or homicidal ideations, 
delusions, paranoia, or hallucinations outside of flashbacks.  He 
worked full time.  On mental status examination, speech was 
normal in rate, rhythm, tone, and pressure; eye contact was good 
and sensorium was clear; memory was intact, and there was no 
looseness of association; affect was full.  The diagnoses were 
PTSD, dysthymia, and alcohol abuse in remission.  The examiner 
assigned a GAF score of 58-63 for PTSD [reflecting mild to 
moderate impairment].

The Veteran identified/submitted VA treatment records through 
January 2008.  Prior to March 2004, such records reflect show 
symptoms similar to those noted on July 2003 VA examination; the 
Veteran was receiving no specific psychiatric treatment.  

A March 18, 2004 VA record notes increased depressive mood and 
anxiety symptoms manifested by dysphoria, middle insomnia, 
anhedonia, guilt, poor attention and concentration, decreased 
appetite, passive suicidal ideation, and feelings of hopelessness 
and helplessness.  The Veteran was increasingly withdrawn and 
paranoid, with fear of being in closed spaces.  He reported 
increased nightmares, problems with startle reaction, 
suspiciousness, social withdrawal, general anxiety and tension.  
He had recently been suspended from his job for 3 days due to 
frequent absences.  The Veteran attributed this to having 
difficulty performing his work duties due to excessive anxiety 
and fear around others.  Upon mental status examination, affect 
was guarded and emotionally labile and mood was dysphoric and 
anxious.  The treating therapist assessed a GAF score of 55.

In an April 2004 VA medical letter, a VA the Veteran's treating 
psychiatrist noted the Veteran was unable to function or meet the 
demands of a work setting secondary to his PTSD symptoms, which 
included insomnia, agoraphobia, exaggerated startle response, 
depression, anxiety, hypervigilance, flashbacks.  It was noted 
that the Veteran was still employed, but had recently been 
suspended.  The GAF score assigned was 35.  

Based upon this letter and the VA treatment records, the RO 
issued a rating decision in July 2004 increasing the disability 
rating for PTSD to 70 percent effective March 18, 2004, the date 
of the VA treatment record that first reflected an increased 
severity of PTSD symptoms (and, as noted above, awarded the 
Veteran a TDIU rating, effective March 25, 2004).

This evidence does not show entitlement to a rating in excess of 
30 percent for PTSD prior the March 18, 2004 effective date of 
increase.  What it does show is that throughout the period for 
consideration (one year prior to the receipt of the claim for 
increase in May 2003) the Veteran was employed on a full-time 
basis.  The examiner also noted that the Veteran enjoyed a good 
relationship with his spouse, visited sporadically with family 
and friends, watched television, "surfed " the net daily for 2 
to 3 hours and used e-mail, and went out to dinner with his wife 
once or twice a month.  While he complained of such symptoms as 
severe depression and memory loss, clinical examination (in July 
2003), noting a depressed mood, found no loss of memory, and no 
"objective evidence of psychiatric impairment on examination".  
The GAF score assigned was 58-63 (described as consistent with a 
mild to moderate degree of impairment).  The Veteran did not 
display, flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  Such findings do show 
occupational and social impairment with reduced reliability and 
productivity, and a schedular rating in excess of 30 percent 
prior to March 18, 2004 is not warranted.  

Rating from March 18, 2004

At no time since March 18, 2004 are symptoms of the Veteran's 
PTSD shown to have been of such severity as to warrant a 100 
percent schedular rating.  There is no evidence (or even 
allegation) of symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
Regarding social impairment, the record shows that while the 
Veteran has a poor relationship with a son from his second (20 
year) marriage, he located (after 35 years) a son who was given 
up for adoption, and maintains contact with him.  He has been 
married to his current (3rd) wife for 10 years (see August 2007 
outpatient treatment record), and was retired.  It was also noted 
that he spends time with neighbors and friends, and does 
volunteer work.  A January 2008 record notes that he did not 
celebrate Christmas (as he and his wife do not enjoy associated 
festivities), but did celebrate Thanksgiving, and that he had a 
difficult time when his girlfriend left him for two weeks to go 
on a trip.  The disability picture presented does not reflect 
total occupational and social impairment.  Consequently, the next 
higher (100 percent) schedular rating for PTSD is not warranted 
at any time since March 18, 2004.

The Board notes the lay statements submitted by the Veteran in 
support of this claim.  These statements support continuation of 
the ratings assigned.  They do not establish the presence of 
symptoms/impairment consistent with the criteria for ratings in 
excess of those currently assigned.  

The Board finds that the evidentiary record presents no reason to 
refer the case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b).  There is no evidence of symptoms or impairment not 
encompassed by the schedular criteria, so as to render those 
criteria inadequate.  See Thun, 22 Vet. App. 111 (2008).  

Finally, as noted previously, the Veteran has been assigned a 
TDIU rating (and such matter is not for consideration).


ORDER

A rating in excess of 60 percent for eczema is denied.

Increases in the (30 percent prior to March 18, 2004 and 70 
percent from that date) ratings for PTSD are denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


